Citation Nr: 1400276	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  07-22 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel







INTRODUCTION

The Veteran had active military service from July 1971 to July 1974 and from December 1974 to December 1976, as well as an unverified reserve component service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied the benefit sought on appeal.

In February 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  In November 2011, the Board denied the appeal.

The Veteran appealed the Board's November 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  By a memorandum decision dated in April 2013, the Court vacated the Board's decision and remanded the matter for readjudication.

In its memorandum decision, the Court identified a deficiency in the Board's analysis in that the Board, in a portion of its decision, had referred to October 2006 as the date of an accident resulting in hearing loss when, in fact, October 2006 was the date of a treatment record wherein the Veteran reported the (1992) accident.  The Court also noted that the Board had relied on the Court's holding in Espiritu v. Derwinski, 2 Vet. App. 492 (1992), which has since been overruled.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  This decision represents the Board's response to those concerns.

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claim.  The electronic file contains additional evidence-including additional VA medical evidence and a November 2013 brief from the Veteran's representative-which the Board has reviewed.


FINDING OF FACT

The Veteran's current bilateral hearing loss is not shown to be causally or etiologically related to his active military service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish service connection for bilateral hearing loss.  In the brief he filed with the Court, he asserted, in essence, that VA acknowledges that hearing loss first noted long after service may nevertheless be service connected as due to acoustic trauma in service.

I.  Preliminary Matters

A.  Additional Evidence

The agency of original jurisdiction (AOJ) furnished the Veteran a supplemental statement of the case relative to the matter here on appeal in August 2011.  Since that time, additional VA treatment records, dated from August 2011 to June 2012, have been uploaded to his electronic file.  The Board has reviewed those records, and finds that none of them are pertinent to the matter presently before the Board.  Accordingly, there is no need to return the case to the AOJ for further consideration or, alternatively, to solicit a waiver of AOJ review from the Veteran.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2013).

B.  Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must ordinarily be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in November 2006 and March 2011 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The November 2006 letter was provided prior to the initial RO adjudication of his claim in December 2006.  Thus, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, personnel records, and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.

In February 2011, the Board remanded this matter for, in pertinent part, the Veteran to be given the opportunity to submit any relevant records concerning his 1992 industrial accident.  The Veteran was notified of this fact in a letter dated in March 2011, but the Veteran did not submit any evidence in response.  Therefore, the Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He has been afforded a VA examination.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  No further assistance to the Veteran with the development of evidence is required.

II.  The Merits of the Veteran's Appeal

To establish direct service connection, the record must contain competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during the military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In some cases, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the military service, establishes that the disease was incurred during the military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  However, lay evidence can be competent to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it pertains to the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson, supra.  In such cases, it remains within the Board's province to determine whether the lay evidence is credible and, if so, to what degree it is entitled to weight.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."); Gardin v. Shinseki, 613 F.3d 1374, 1379-1380 (Fed. Cir. 2010) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc." (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Taking the first element of service connection, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, according to VA standards, impaired hearing must be of a certain level to be considered a disability.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or, the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during the active military service.  However, a hearing loss disability by these standards must be currently present.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley, 5 Vet. App. at 157.

In regards to a current bilateral hearing loss diagnosis, the Veteran was afforded a VA audiological examination in July 2011.  The examination revealed the following puretone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
LEFT
15
25
50
65
RIGHT
10
5
30
55

Thus, based on this examination, a current bilateral hearing loss disorder, as defined under 38 C.F.R. § 3.385, is shown by the evidence of record.  

In regards to an in-service incurrence, the Veteran's 1974 and 1976 reports of separation from the active military service disclose that the Veteran's military occupation specialty (MOS) was an "Aviation Support Equipment Technician."  The documents indicate that a similar civilian occupation would be motor or generator repair.  The Veteran contends that he incurred hearing loss during his active military service due to exposure to aircraft noise.  The Veteran contends that this hearing loss has been aggravated by post-service occupational injuries (specifically, an industrial accident at Goodyear Tire in which a tire machine exploded near his left ear).  However, the Veteran argues that his bilateral hearing loss was present prior to the occupational exposure.  The Veteran's STRs are silent for documentation of bilateral hearing loss or acoustic trauma.  His August 1970, June 1974, November 1974, and November 1976 military examinations all revealed normal hearing.

Post-service, the Veteran was first treated by a medical provider for his bilateral hearing loss in 2006.  Specifically, in October 2006, the Veteran was treated by the VA Medical Center (VAMC).  At this outpatient treatment visit, the Veteran reported that his current bilateral hearing loss had its onset "about 14 years ago following an incident where a tire exploded on his left side that reportedly resulted in hearing loss."  The Veteran was diagnosed with hearing loss.

The Veteran left the military service in 1976 and did not complain of symptoms until 30 years later.  This intervening lapse of so many years between his separation from military service and the first documented manifestation of this claimed disorder is probative evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

In addition, there are no nexus opinions of record linking the Veteran's bilateral hearing loss to his active military service.  In July 2011, the Veteran was afforded a VA examination to determine the etiology of his current bilateral hearing loss.  The VA examiner, following a review of the claims file and a physical examination of the Veteran, determined that it is not "at least as likely as (50% probability or greater)" that the Veteran's bilateral hearing loss was "caused by or a result of an event in [his] military service."  As support for this conclusion, the VA examiner pointed to the Veteran's military entrance examination that showed normal hearing.  The Veteran's military exit examination also showed normal hearing with no significant threshold shifts.  As further support, the VA examiner referred to the Veteran's statements at the aforementioned October 2006 VA treatment visit.  

The July 2011 VA examiner also concluded that, "it is less likely than not that [the Veteran] had hearing loss prior to the [post-service industrial] accident."  As support for this conclusion, the VA examiner stated that the claims file does not contain any hearing examinations for the period from 1976 (the Veteran's military discharge) until 1992 (the reported date of the industrial accident).  The claims file does not contain any records from the industrial accident, despite the Board's repeated attempts to obtain these records from the Veteran.  The VA examiner determined that "hearing loss during the period from 1976-1992 cannot be ruled out; however, based on [the] veteran's report in 2006 that hearing loss began following the industrial accident, it is my opinion that it is less likely than not that [the Veteran] had hearing loss prior to the [post-service industrial] accident."  

The Veteran is competent to testify as to onset and presence of hearing loss, inasmuch as the features and symptoms of that condition are readily observable by a layperson.  See, e.g., Layno, 6 Vet. App. at 469-70.  In this case, however, the Board finds that his statements with respect to onset and continuity are not credible.

Specifically, while the Veteran has claimed that his hearing loss began before the industrial accident, this claim is outweighed by evidence in the file showing no complaints of hearing loss prior to October 2006.  The opportunity to report hearing loss was presented to him.  He started using VA for general medical treatment in May 2002.  Various complaints were reported, but these did not include hearing loss.  A January 2003 outpatient treatment note shows that a HEENT (Head, Eyes, Ears, Nose, and Throat) examination was normal.  The lack of complaints of hearing loss during his years of treatment prior to October 2006 casts doubt on the Veteran's credibility.

Nor is the Veteran otherwise competent to offer an opinion to the effect that his hearing loss, first noted many years after service, can be attributed to in-service exposure to noise.  Resolution of that sort of question, pertaining to a "delayed onset" of hearing loss, requires specialized training and medical knowledge, which the Veteran is not shown to possess.  See, e.g.,  Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).

It is true, as the Veteran implies, that VA does not consider normal hearing in service to stand as an absolute bar to a finding of service connection.  As provided by law, service connection may be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the military service, establishes that the disease was incurred during the military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  See also Hensley, supra.

However, in this case, there is no competent and credible evidence in terms of continuity of symptoms, or other evidence of nexus, to suggest that it is at least as likely as not that his currently shown hearing loss is due to an event, injury, or disease in service.  While the Veteran has met the first two requirements for service connection, that of a current diagnosis, and lay evidence of in-service incurrence, he has not met the requirement of linking his current diagnosis to the in-service incurrence.  Nor has he shown by credible evidence that his hearing loss began within one year of service discharge.  For all of these reasons, service connection is not warranted.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim of entitlement to service connection for bilateral hearing loss must be denied.


ORDER

The claim for service connection for bilateral hearing loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


